      Case 4:19-cv-04176 Document 1 Filed on 10/24/19 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

A1 HOLDING CO.,                               §
                                              §
       Plaintiff,                             §    CIVIL ACTION NO.
                                              §
vs.                                           §        4:19-cv-4176
                                              §
METROPOLITAN PROPERTY AND                     §          (JURY)
CASUALTY INSURANCE COMPANY,                   §
                                              §
       Defendant.                             §

      DEFENDANT METROPOLITAN PROPERTY AND CASUALTY COMPANY
       OF TEXAS’ NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Metropolitan Property and Casualty Insurance Company (“Metropolitan”)

files this Notice of Removal of Cause Number 2019-629-15, styled A1 Holding Co. v.

Metropolitan Property and Casualty Insurance Company, currently pending in the 11th District

Court, Harris County, Texas. Metropolitan removes the case to the U.S. District Court for the

Southern District of Texas, Houston Division. As grounds for removal, Metropolitan states as

follows:

                                             I.

                                       OVERVIEW

       1.1    This case involves a dispute over insurance benefits under a Business Owners

policy of insurance issued by Metropolitan to Plaintiff A1 Holding Co., for alleged damage to

the Plaintiff’s property located at 1500 W. Mount Houston Rd., Houston, TX 77038, allegedly

caused by Hurricane Harvey, which occurred on or about August 27, 2017 (See Plaintiff’s

Original Petition). Plaintiff commenced this action, styled A1 Holding Co. v. Metropolitan



DEFENDANT METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL - PAGE 1
      Case 4:19-cv-04176 Document 1 Filed on 10/24/19 in TXSD Page 2 of 4



Property and Casualty Insurance Company, against Metropolitan by filing Plaintiff’s Original

Petition on September 4, 2019, under Cause Number 2019-629-15 in the 11th District Court,

Harris County, Texas. According to the Plaintiff’s Original Petition in that suit, the Plaintiff

seeks to recover damages from the Defendant of over $200,000.00 but less than $1,000,000.00.

Metropolitan was served the Plaintiff’s Original Petition in that suit on September 25, 2019.

Therefore, this Notice of Removal is timely filed under 28 U.S.C. § 1446(b). A true and correct

copy of all process, pleadings, and the orders served upon Metropolitan in the state court action

are being filed with this Notice as required by 28 U.S.C. § 1446(a), and are attached hereto as

Exhibit “A”.

                                                II.

                                 DIVERSITY JURISDICTION

2.1    The District Courts of the United States have original jurisdiction over this action based

on complete diversity of citizenship between the parties as contemplated by 28 U.S.C. § 1332(a).

The Plaintiff is now, and was at the time the lawsuit was filed, a domestic limited liability

company and owns real property in Harris County, Texas. (See Plaintiff’s Original Petition.)

Defendant Metropolitan is now, and was at the time the action was commenced, a Rhode Island

Corporation with a principal place of business in Warwick, Rhode Island.                 Accordingly,

Metropolitan is a citizen of the State of Rhode Island, and complete diversity exists.

                                                III.

                                     REMOVAL PROPER

       3.1     This Court has original jurisdiction over this case pursuant to 28 U.S.C. §

1332(a)(1) as an action wholly between citizens of different states with the matter in controversy

exceeding the sum or value of $75,000.00, exclusive of interest and costs.



DEFENDANT METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL - PAGE 2
      Case 4:19-cv-04176 Document 1 Filed on 10/24/19 in TXSD Page 3 of 4



       3.2     Under 28 U.S.C. § 1441(a), the removed action is proper in this Court as the

district and division embracing the place where the state court action is pending.

       3.3     Defendant Metropolitan, the removing party, will promptly give the parties

written notice of the filing of this Notice of Removal as required by 28 U.S.C. § 1446(d).

Metropolitan will promptly file a copy of this Notice of Removal with the clerk of the 11th

District Court, Harris County, Texas, where the action is currently pending, also pursuant to 28

U.S.C. § 1446(d).

                                                IV.

                         EXHIBITS ACCOMPANYING REMOVAL

       4.1     In conjunction with filing this Notice of Removal, Defendant Metropolitan files

the following documents as exhibits:

       Exhibit “A” – Index/Documents filed in the 11th District Court, Harris County,
       Texas

       WHEREFORE, PREMISES CONSIDERED, Defendant Metropolitan Property and

Casualty Insurance Company, pursuant to these statutes and in conformance with the

requirements set forth in 28 U.S.C. § 1446, removes Cause Number 2019-629-15, styled, A1

Holding Co. v. Metropolitan Property and Casualty Company, from the 11th District Court,

Harris County, Texas to this Court on the 4th day of October, for trial and determination.




DEFENDANT METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL - PAGE 3
        Case 4:19-cv-04176 Document 1 Filed on 10/24/19 in TXSD Page 4 of 4




                                              Respectfully submitted,

                                              STACY | CONDER | ALLEN LLP


                                              ____/s/ Dennis D. Conder__________________
                                              By:    Dennis D. Conder
                                                     State Bar No. 04656400

                                              901 Main Street, Suite 6200
                                              Dallas, Texas 75202
                                              (214) 748-5000
                                              (214) 748-1421 FAX
                                              conder@stacyconder.com

                                              ATTORNEYS FOR DEFENDANT
                                              METROPOLITAN PROPERTY
                                              AND CASUALTY INSURANCE COMPANY


                                 CERTIFICATE OF SERVICE

        On the 24th day of October, 2019, I electronically submitted the foregoing document with
the clerk of court for the U.S. District Court, Southern District of Texas, using the electronic case
filing system of the court. I hereby certify that I have served counsel of record electronically
and/or by facsimile and/or by another manner authorized by Federal Rule of Civil Procedure
5(b)(2) and by the Texas Rules of Civil Procedure.

                                                     /s/ - Dennis D. Conder
                                              Dennis D. Conder
PAN/PLDG/633124.1/001466.19224




DEFENDANT METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL - PAGE 4
